Settle, J.
All of the important questions presented by this *398record, were considered and decided in Conigland v. The N. C. M. Insurance Co., Phil. Eq., 341, and the learned counsel who argued this case, at the present term, candidly admitted that authority to be against him, and decisive of this action, unless the Court reverséd that decision.
Alter giving to the able argument of counsel due consideration, we see no reason to abandon any of the positions established by that decision.
It is a well considered opinion of the Court, delivered by the Chief Justice, and, as we have before said,'meets fully the merits of this case. Some of the evidence offered by the defendant and rejected by the Court was admissible, but we need not consider it, for if all that was competent had been admitted, it could not have changed the result. So the defendant has suffered no harm from the rejection of evidence.
The judgment of the Superior Court is affirmed.
Pee Oukiam. Judgment affirmed.